Newcomb, P. J.,
Plaintiff declares “on a book account for merchandise, consisting principally of furniture, and commission therein sold and delivered by the plaintiff to and on behalf of defendant, the defendant pursuant to verbal orders received from the defendant.”
The plaintiff may understand what this means, but to the court it is very ambiguous and obscure. Its meaning is not clarified by reference to an exhibit attached as a copy of “plaintiff’s book of original entries.” On the whole pleading it is impossible to say whether the claim is for the price of merchandise sold to defendant, or a commission oh sales made in the execution of an agency by him, or both.
The pleading will have to be recast, and we suggest that “verbal orders” may be either oral or in writing. If not in writing, they should be described as oral.
The exceptions are sustained and plaintiff is ordered to file a more specific statement within fifteen days.
From William A. Wilcox, Scranton, Pa.